DETAILED ACTION
CLAIMS 1-2, 5, AND 8-11 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the specific function is a function for connecting to an external apparatus and acquiring an image from the external apparatus, and wherein, in a case where the second application is performing the second function, executing the program further causes the information processing apparatus to perform operations including:  acquiring the image from the external apparatus, and storing the received image into a storage medium. Emphasis added.
Claim 1, from which claim 5 depends, recites: receiving a request for performing a specific function by the second application … wherein, if the second application is in a state of performing a second function different from the first function when the request is made, switching includes not switching the second application to performing the specific function. Emphasis added.
It is not clear from the emphasized claim language whether the second application switches to perform the specific function or not. Claim 1 recites that when the second application is performing the second function, it does not switch to perform the specific function when asked to. 
Claim 5, on the other hand, defines the specific function as connecting to an external apparatus and acquiring an image from it and continues, indicating that when the second application is performing the second function, it acquires an image from the external apparatus. That is, it appears to examiner that Claim 5 performs the specific function despite the second application performing the second function. Examiner presumes that the external device must be connected to the claimed information processing apparatus some way in order for an image to be acquired from the external device.
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language in claim 5: wherein the specific function is a function for connecting to an external apparatus and acquiring an image from the external apparatus, and wherein, in a case where the second application is performing the first function, executing the program further causes the information processing apparatus to perform operations including:  acquiring the image from the external apparatus, and storing the received image into a storage medium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-9, and 11
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ohta et al., US 2008/0177905 Al, (“Ohta” Cited in the previous action) in view of Lim et al., US 9,838,641 Bl, (“Lim” Cited in the previous action).
Regarding Claim 1,
 An information processing apparatus to activate function performing applications, including a first application and a second application, the information processing apparatus comprising:
 a processor; ([0062] “multi-CPU system or a multi-core system, on which the multiple CPUs operate,”) and … 
receiving a request ([0078] “receive an ownership switch request for requesting to assign a peripheral to an OS, i.e., an ownership switch request for requesting to assign a peripheral to the designated OS or the background OS … ” See also [0096], [0158], and Fig. 11, element S301) 
for performing a specific function ([0079] “The ownership switch request may contain the designation of a peripheral type requested to be assigned to an OS ….” See also [0074]. i.e. a request for the peripheral switching device to change assignment of the requested peripheral and provide access to it – a specific function giving the claim the BRI --) 
by the second application (Fig. 1, element “OS3” and element 10. See also Fig. 2, elements OS1 and 10. 
peripheral switching device 10 configured to switch an ownership of an peripheral between the OSl and the OS2 is provided on a third OS (OS3) … a real device driver for accessing an actual peripheral is provided on the OS3” Emphasis added. See also [0075] “peripheral switching device 10 may be each implemented as a program such as a device driver contained in an OS or may be implemented as an application.”) 
according to the first application, (Fig. 1, element “OS2”) and 
switching an application to perform a function, ([0074] “The peripheral switching device 10 controls the ownership of the peripheral to the OSl or the OS2 by switching the connection with the real device driver between the virtual device drivers.” See also [0066]-[0067] “peripheral switching device … performing by itself a relay process and a process of switching the ownership of the peripheral between the virtual device drivers and the real device driver.” and Fig. 11, element s306 and Fig. 12)  
wherein, if the second application is in a state of performing a first function when the request is made, switching includes switching the second application from performing the first function to performing the specific function, ([0165] – [0168] “the switching judgment unit 13 checks, by referring to the lock management table, whether or not each peripheral is locked to an OS other than the OS designated by the received ownership switch request … when judging the peripherals to be locked, the switching judgment unit 13 checks whether or not the priority of the ownership switch request is higher than that of the ownership request  … If the priority of the ownership switch request is judged to be higher in step S305D, the ownership request holding unit 12 deletes the ownership request from the lock management table in step S305E.” Emphasis added. See also Fig. 11 and Fig. 12 elements 305D – 305F and [0171]]. 
i.e. if the peripheral switching device is providing access to the requested peripheral to an OS with a lower priority – performing a first function giving the claim the BRI -- than the requesting OS, the peripheral switching device will switch to providing access to the requested peripheral to the high priority OS – performing the specific function giving the claim the BRI -- )  and
wherein, if the second application is in a state of performing a second function different from the first function when the request is made, switching includes not switching the second application to performing the specific function. 
([0165] – [0170] “the switching judgment unit 13 checks, by referring to the lock management table, whether or not each peripheral is locked to an OS other than the OS designated by the received ownership switch request … when judging the peripherals to be locked, the switching judgment unit 13 checks whether or not the priority of the ownership switch request is higher than that of the ownership request  … In contrast, if the priority of the ownership switch request is judged to be lower in step S305D, the switching judgment unit 13 terminates the switching judgment routine without updating the peripheral assignment table.” Emphasis added. See also Fig. 11 and Fig. 12 elements 305D – 305F and [0171]]. 
i.e. if the peripheral switching device is providing access to the requested peripheral to an OS with a higher priority – performing a second function different than the first function giving the claim the BRI -- than the requesting OS, the peripheral switching device will not switch to providing access to the requested peripheral to the high priority OS – performing the specific function giving the claim the BRI -- )  
Ohta does not expressly teach a memory storing a program which, when executed by the processor, causes the information processing apparatus to perform operations including:
Note, Ohta goes on to teach that its techniques may be “may be each implemented as a program such as a device driver contained in an OS or may be implemented as an application.” ([0075]). 
Lim teaches  a memory storing a program which, when executed by the processor, causes the information processing apparatus to perform operations including: (col. 26, ll. 24-29 “the 25 computational photographer 146 includes program code files stored on the storage device, loaded into memory 134 and executed by processor 132” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lim with the teaching of Ohta as both references are directed to controlling I/O as between a computing device and a peripheral. Moreover, Lim carries out Ohta’s teaching of processing data between applications and a peripheral in a computing system (Ohta [0069] – [0071]) by teaching a system which connects a computing device and an external camera over WiFi so as to transfer photographic data. (Lim, Fig. 13, element 1300. See also col. 24 and col.  40, ll. 25-65) 
Claim(s) 8 and 9
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 8 and 9 is/are rejected under the same reasoning set forth above over Ohta in view of Lim.
Regarding Claim 2,
 Ohta teaches wherein, executing the program further causes the information processing apparatus to perform operations including displaying predetermined information without switching the second application to performing the first function if the second application is in the state of performing the second function when the request is made.  ([0194] – [0195] “(4) When the OS1 detects a fault or anomaly of the OS2 in a case where the LCD and keypad are assigned independently from the foreground OS, an application on the OS1 issues an ownership request having a higher priority to ensure the ownership of the LCD and keypad to the OSl. In this way, the OS1 can display an operation screen for restoring the OS2 while preventing a user from viewing a screen displayed by the OS2 having the fault or anomaly … even when an ownership request to assign the peripherals such as the LCD and keypad is received from the OS2, it is possible to maintain the ownership of the peripherals to the OS1.” Emphasis added.  i.e. when a fault is detected in OS2, OS1 locks the LCD and keyboard resources – doesn’t switch to providing access to those resources when OS2 requests them – and displays an operation screen to restore OS2 – displaying predetermined information giving the claim the BRI --) 
Regarding Claim 5,
 Ohta does not teach 
wherein the specific function is a function for connecting to an external apparatus and acquiring an image from the external apparatus, and
wherein, in a case where the second application is performing the second function, executing the program further causes the information processing apparatus to perform operations including: 
acquiring the image from the external apparatus, and 
storing the received image into a storage medium.  
Lim teaches 
wherein the specific function is a function for connecting to an external apparatus and acquiring an image from the external apparatus, (col. 40, ll. 30-34 “the user computing device communicatively connects to the mobile image capture device. For example, the user computing device can communicatively connect to the mobile image capture device over a Wi-Fi local area network.”) and
wherein, in a case where the second application is performing the second function, executing the program further causes the information processing apparatus to perform operations including: 
acquiring the image from the external apparatus, (col. 40, ll. 43 - 67 “device selects one or more of the images for transfer … the user computing device receives the transferred images.”) and 
storing the received image into a storage medium.  (col. 24, ll. 38 - 52 “user computing device 130 can be any suitable processing device and can be one processor or a plurality of processors that are operatively connected. Memory 134 can include any number of computer-readable instructions 138 or other stored data 136. In particular, the instructions 138 stored in memory 134 can include one or more applications. When implemented by processor 132, the one or more applications can respectively cause or instruct processor 132 to perform operations consistent with the present disclosure, such as, for example, executing an image storage, curation, editing, and sharing application. Memory 134 can also store any number of images captured by the mobile image capture device 102 and/or the user computing device 130.” emphasis added.) 

Regarding Claim 11,
 Ohta teaches wherein executing the program further causes the information processing apparatus to perform operations including displaying a screen of the second application in a foreground of a display device and hiding a screen of the first application in a background of the display device after switching the second application from performing the first function to performing the specific function.   ([0193] “(3) When the OS1 detects a fault or anomaly of the OS2 in a case where the LCD and keypad are to be assigned to the foreground OS, an application on OSl issues an ownership switch request having a higher priority and thereby causes the OSl to be the foreground OS. In this way, the OS1 can display an operation screen for restoring the OS2 while preventing a user from viewing a screen displayed by the OS2 having the fault or anomaly” Emphasis added. See also Fig. 2, elements OS1 and 10.) 
Claim(s) 10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2008/0177905 Al, (“Ohta” Cited in the previous action) in view of Lim et al., US 9,838,641 Bl, (“Lim” Cited in the previous action) in further view of Karasaki et al., US 2003/0076437 Al, (“Karasaki”).
Regarding Claim 10,
 Ohta in view of Lim does not teach wherein, in a case where the second application is performing the second function, executing the program further causes the information processing apparatus to perform operations including:
connecting to an imaging apparatus, receiving a live-view image from the imaging apparatus, displaying the live-view image on a display device.  
	Ohta goes on to teach that its peripherals include a camera and a display. ([0171]. See also Fig. 6A and 6B) 
Karasaki teaches wherein, in a case where the second application is performing the second function, executing the program further causes the information processing apparatus to perform operations including: connecting to an imaging apparatus, receiving a live-view image from the imaging apparatus, displaying the live-view image on a display device.  ([0083] “in an image pickup standby mode in the image pickup mode, each of pixel data of an image captured every predetermined interval by the image capturing part 3 is processed by the image processing unit 200, stored in the image memory 209, transferred to the VRAM 210 via the overall control unit 211, and displayed on the LCD 10. In such a manner, live view display of displaying an image of a subject before image pickup like moving images on the LCD 10 can be performed.” See also Fig. 5, elements 303, 200, 209, 210, and 10) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Karasaki with the teaching of Ohta as both references describe hardware containing cameras and displays. Moreover, Karasaki improves on Ohta’s teaching of a hardware configuration containing a camera and a display (Ohta [0171] and Figs. 6A and 6B “”) by further teaching a technique which improves a focus capability of the camera ( Karasaki [0009]) thus improving image capture and display quality in the system. 
Response to Arguments
Applicant's arguments filed 1/4/2021 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that 
Qhta merely discloses assigning peripherals to the foreground OS and the background OS with reference to the lock management table, but does not disclose selectively switching the second application to performing the specific function depending on whether the second application is in a state of performing the first function or in a state of performing the second function when the request for performing the specific function by the second application according to the first application is received, regarding Applicant's disclosed information processing apparatus.
Remarks at p. 7.
Examiner respectfully disagrees. As discussed in the rejection of amended claim 1 above, Ohta and Lim teach the subject matter recited. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEUNG et al., US 2018/0146139 Al for its teaching of prioritized sharing and switching control of a camera in a computing system;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Brian J Corcoran/Examiner, Art Unit 2187                   

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187